
	

113 HR 5613 IH: Protecting Our Kids’ Medicine Act of 2014
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5613
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Israel introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to ensure that liquid over-the-counter
			 medications are packaged with appropriate dosage delivery devices and, in
			 the case of such medications labeled for pediatric use, appropriate flow
			 restrictors, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Protecting Our Kids’ Medicine Act of 2014.
		2.Dosage delivery devices for liquid OTC drugs and flow restrictors for such drugs labeled for
			 pediatric use
			(a)In generalSection 502 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 352) is amended by adding at the
			 end the following:
				
					(dd)
						(1)If it is a liquid formulation of a drug that is not subject to section 503(b) and—
							(A)it is not packaged with a dosage delivery device in accordance with specifications to be determined
			 by the Secretary by regulation;
							(B)in the case of such a liquid formulation that is labeled for pediatric use, it is not packaged with
			 a dosage delivery device, as described in subparagraph (A), and—
								(i)a flow restrictor; or
								(ii)another mechanism to reduce the frequency and volume of accidental ingestion that provides a level
			 of safety that is equivalent to or greater than the level of safety that
			 would be provided by a flow restrictor, as determined by the Secretary by
			 regulation; or
								(C)its labeling is in violation of subparagraph (2).
							(2)The Secretary shall require that any measurement in the labeling of a liquid formulation of a drug
			 that is not subject to section 503(b), including any measurement in the
			 labeling of a dosage delivery device packaged with the liquid formulation,
			 be expressed exclusively in metric units. The Secretary may waive the
			 requirement in the preceding sentence with respect to one or more liquid
			 formulations if the Secretary determines that, with respect to such
			 formulations, implementation of such requirement would not benefit the
			 public health.
						(3)In this paragraph:
							(A)The term dosage delivery device—
								(i)means an object that is designed to measure the dosage of a drug in liquid form and deliver that
			 drug to an individual; and
								(ii)includes calibrated cups, droppers, syringes, and spoons.
								(B)The term flow restrictor has such meaning as the Secretary may prescribe by regulation..
			(b)RegulationsNot later than 1 year after the date of enactment of this Act, the Secretary of Health and Human
			 Services, acting through the Commissioner of Food and Drugs, shall—
				(1)promulgate a final rule implementing the amendment made by subsection (a); and
				(2)include in such rule a definition of the term flow restrictor.
				(c)ApplicabilityThe amendment made by subsection (a) applies beginning on the date that is 1 year after the date of
			 enactment of this Act.
			
